 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   STACIA LANGLEY, et al.,                           No. 2:20-cv-00635-TLN-KJN
12                      Plaintiffs,
13          v.                                         ORDER
14   GUIDING HANDS SCHOOL, INC., et al.,
15                      Defendants.
16

17          This matter is before the Court on Plaintiffs’ Ex Parte Application to Extend Response

18   Deadline. (ECF No. 154.) Several Defendants filed oppositions. (ECF Nos. 155, 156, 157, 158.)

19   For the reasons set forth below, the Court DENIES Plaintiffs’ ex parte application.

20          Plaintiffs filed the operative Third Amended Complaint (“TAC”) on April 30, 2021.

21   (ECF No. 126.) Defendants filed various motions to dismiss and/or sever, and responsive

22   pleadings were due no later than June 10, 2021. (ECF No. 154 at 2.) All parties subsequently

23   stipulated to a limited extension, with the oppositions to be filed no later than July 1, 2021, and

24   the replies to be filed no later than July 16, 2021. (ECF No. 150 at 2.) On June 11, 2021, the

25   Court approved the stipulation and granted the proposed extension. (ECF No. 152.)

26          On June 25, 2021, Plaintiffs brought the instant ex parte application to extend the

27   deadlines to file oppositions and replies to the pending motions to dismiss and/or sever. (ECF

28   No. 154.) Plaintiffs argue as follows: (1) lead counsel for Plaintiffs operates a sole practitioner
                                                       1
 1   firm and has “lost access” to a contract attorney who was assisting him in this case; (2) Plaintiffs

 2   filed a motion to stay proceedings (ECF No. 153) pending resolution of concurrent criminal

 3   proceedings arising from the incidents at issue and involving some of Defendants; and (3)

 4   Plaintiffs intend to file a motion for leave to file a Fourth Amended Complaint. (ECF No. 154 at

 5   2–3.) Plaintiffs request an extension of the aforementioned deadlines pending the Court’s ruling

 6   on Plaintiffs’ motion to stay. (Id. at 3.)

 7           In general, the Court will not grant ex parte relief unless “the moving party’s cause will be

 8   irreparably prejudiced if the underlying motion is heard according to regular noticed motion

 9   procedures” and “the moving party is without fault in creating the crisis that requires ex parte

10   relief, or that the crisis occurred as a result of excusable neglect.” Mission Power Eng’g Co. v.

11   Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).

12           The Court does not find good cause to grant Plaintiffs’ ex parte application. As

13   Defendants point out, Plaintiffs already received a three-week extension to file their oppositions

14   pursuant to the parties’ stipulation. (See ECF No. 152.) Plaintiffs have not adequately explained

15   why they waited until five days before the new deadline to seek another extension ex parte.

16   Plaintiffs’ vague references to staffing issues and concurrent criminal proceedings do not

17   persuade the Court that ex parte relief is justified, especially considering that granting Plaintiffs’

18   request would amount to an indefinite extension.

19           Accordingly, the Court DENIES Plaintiffs’ ex parte application. (ECF No. 154.)

20           IT IS SO ORDERED.
21   DATED: June 29, 2021

22

23

24                                                   Troy L. Nunley
                                                     United States District Judge
25

26
27

28
                                                        2
